Citation Nr: 0515905	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  01-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased evaluation for service-connected 
vascular migraine headaches, currently rated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The case was previously before the Board, when it was 
remanded for additional development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.


FINDING OF FACT

The medical and other evidence of record demonstrates that 
the veteran's vascular migraine headaches have been 
manifested by prostrating attacks occurring on average once 
per month over the last several months, but not shown to be 
completely prostrating and prolonged, or productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
vascular migraine headaches have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in June 1997; the statement of the case dated 
in September 2001; the supplemental statements of the case 
dated in January 2004 and January 2005; and the letters dated 
in September 2001 and September 2004.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The September 2001 and September 2004 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issue on appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the nature and severity of the 
disorder decided herein have been obtained in this case.  The 
available medical evidence is sufficient for adequate 
determinations.  Further, the veteran has not identified any 
outstanding medical records.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA as 
to the issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Factual Background.  At the time of a May 1997 VA general 
medical examination, the veteran complained of headaches with 
aura, among other conditions.  On examination, his head was 
normocephalic, and he was status post craniotomy with 
residual in the frontoparietal region due to hematoma.  The 
veteran had cervical pain with radiculopathy.  He had normal 
reflexes and coordination.  

The veteran was also provided a VA neurological examination 
in May 1997, when he reported a history of headaches since 
1974.  He indicated that he suffered a trauma to the head in 
1972, which required surgery for a scalp hematoma.  Following 
this surgery, he began to experience headaches, which he 
described as starting over the posterior area, radiating to 
the left frontal area, and then generalizing.  He described 
the pain as "pulsatile and severe," and accompanied by 
stomach discomfort.  Episodes lasted up to two days, with a 
frequency of one every three to four months.  The veteran 
asserted that the episodes were so severe as to disrupt all 
activity.  He took to bed two times per month.  A diagnosis 
of vascular migraine headaches was provided.

A medical certificate from J. F. Montero, M.D., dated in 
November 1996, reflects that "after removal of cysts due to 
head trauma during service, the veteran has had headaches, 
dizziness, disorientation, depression and anxiety."

In a statement dated in October 1997, the veteran reported 
that he had been self-employed as a barber until 1995 when 
the barber shop closed.  He stated that he had not worked 
since June 1997.  VA examinations in November and December 
1998 resulted in diagnoses of dysthymia, alcohol dependence, 
in alleged remission, C3-C4 and C5-C6 herniated nucleus 
pulposus with degenerative joint disease of the cervical 
spine, and cervical paravertebral myositis.  Examination in 
January 1999 resulted in diagnoses of hiatal hernia with 
reflux and peripheral vascular insufficiency.

Outpatient treatment records from the San Juan VAMC, dated 
from January to November 1998, are negative for any 
complaints of headaches, although a diagnosis of headaches 
was noted in an October 1998 hospital report.  A social work 
note dated in October 1998 noted that the veteran stopped 
working approximately 2 years ago after his back pain became 
intolerable.

By a rating decision dated in February 1999, the veteran was 
found to be unable to secure and follow a substantially 
gainful occupation due to disability and entitled to 
nonservice-connected pension benefits.

A VA psychiatric examination in September 2000 resulted in a 
diagnosis of dysthymia and the examiner stated that it was 
considered as likely as not that the veteran's psychiatric 
pathology was related to the head trauma sustained by the 
veteran during his military service.  By a rating decision 
dated in December 2001, the RO granted service connection for 
dysthymia as secondary to the service-connected disability of 
vascular headaches.  A schedular evaluation of 30 percent was 
assigned for the dysthymia.

Subsequent outpatient treatment records from the San Juan 
VAMC, dated from November 2000 to December 2003 reflect that 
the veteran was seen on numerous occasions for pain 
management for his chronic elbow and low back pain, dysthymic 
disorder, and chronic migraine headaches.

At the time of a December 2003 VA neurological examination, 
the veteran reported that he suffered from headaches on a 
daily basis, and that they had worsened over the previous 
year.  The headaches were accompanied by nausea, vomiting, 
photophobia and sonophobia.  The veteran claimed that the 
pain, when severe, was "10/10" and required a dark room for 
some relief.  He stated that the medication was of minimal 
benefit.  Objectively, the veteran's affect was normal, and 
his behavior was oriented.  There was no facial, palatal or 
tongue weakness, and facial sensation was symmetrically 
normal.  Cerebellar and motor examinations were normal.  
There were no involuntary movements, atrophy or 
fasciculation.  A sensory examination was normal in all four 
modalities of pain, touch, vibration and position sense.  No 
pathological reflexes were elicited.

VA outpatient treatment records reflect that the veteran was 
seen in January, February, June, July, and August 2004 for 
various complaints, including constipation, irritability, 
sadness, left elbow pain, and poor sleep.  No complaints or 
findings of headaches were noted.

Legal Criteria and Analysis.  Disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3.  In addition, 
a disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.

The veteran's service-connected headaches have been evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the rating 
schedule for migraines.  Under Diagnostic Code 8100, a 10 
percent disability rating is assigned for migraines with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is 
warranted for migraines manifested by prostrating attacks 
averaging once a month over the last several months.  A 50 
percent evaluation is warranted for migraines with very 
frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's overall disability picture 
most nearly approximates the criteria required for a 30 
percent evaluation under Diagnostic Code 8100.  See 38 C.F.R. 
§ 4.7.  The outpatient treatment records which reflect that 
he has sought treatment on a frequent basis, do not document 
the presence of severe frequent migraine headaches.  While 
the December 2003 VA examination report noted the veteran's 
complaints of daily incapacitating migraine headaches, 
treatment records do not reflect a concomitant level of 
disablement.  In light of all of these findings, the Board 
finds that a 30 percent evaluation the appropriate rating for 
the veteran's headache disability.

Thus, the Board has determined that a 50 percent disability 
rating is not warranted at this time for the veteran's 
headache disorder.  The record contains no objective medical 
evidence indicating that the veteran's headaches have caused 
"severe economic inadaptability."  The record does not 
reflect that the veteran's unemployment is due to headaches 
or that prior to the time that the veteran discontinued 
working, his headache disorder required that he take more 
than occasional time off from work because of headaches.

The Board also concludes that an extraschedular evaluation is 
not warranted in the veteran's case.  In short, the veteran's 
service-connected headaches do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Accordingly, an extraschedular evaluation is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent, that doctrine is not for application.  
38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent for vascular migraine 
headaches is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


